                                              July 8, 2020

BY ECF
The Honorable Gregory H. Woods
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Williams v. Construction Realty Services Group, Inc., et al.
               Case No.: 19-cv-02973 (GHW)

Dear Judge Woods:

        My firm represents Plaintiff Tierra Williams in the above-referenced matter. I write to
report that the matter has been settled as part of a global settlement with the New York Attorney
General’s Office and Ms. Williams expects to receive her settlement proceeds in the next several
days. I expect to be able to file a stipulation of discontinuance with prejudice in the next several
days.

       Thank you for your attention to this matter.

                                                      Sincerely yours,

                                                      /s

                                                      Jason L. Solotaroff

cc:    Lisa Skruck, Esq.




         90 Broad Street, New York, New York 10004, www.gslawny.com, Tel: 212.847.8315
